Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Printer rush 
Applicant's remarks and Printer Rush filed on 03/14/2022 have been entered. 
Claims 3-4 were previously cancelled by Applicant, and claims 13-14 were further cancelled by way of approved Examiner’s amendments authorized by the Attorney on 02/22/2022 to correct claims dependencies issues which specifically claimed dependency from previously cancelled claims 3-4. 
Claims 1-2, 5-12, and 15-20 remained pending.
Correction is made to correct the typographic error of incorrectly allowed claims 1-2, and 5-20 on the PTOL-31 which should have been allowed claims 1-2, 5-12, and 15-20.
However, (emphasis added) per the arguments cited in the Printer Rush, the claims renumbering of remained and allowed claims 1-2, 5-12, and 15-20 are proper and accurate on the index of claims (FWCLM) and the issue classification (IIFW) and the PTOL-37. Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Amendments
The application has been amended as follows:

13. (Canceled)

14. (Canceled)

End of amendment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-2, 5-12, and 15-20 remained allowable as previously stated over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor corresponding to the currently amended or argued claims, which teaches an apparatus which has a processor configured to obtain personal settings of an authenticated user. The savable personal settings saved to an apparatus that has requested authentication of the user are identified among the obtained personal settings on a basis of reliability information including information regarding a reliable apparatus. The determination information indicating the savable personal settings which are saved to the apparatus that has requested the authentication of the user is generated on a basis of a result of identification.  A first apparatus is caused to save the savable personal settings obtained on a basis of the determination information, as illustrated in the currently amended independent claims 1, and 20.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
03/17/2022